COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00494-CR


PATRICIA ANN THOMAS                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant waived her constitutional and statutory rights, judicially

confessed to committing theft, and was convicted of that offense. The trial court

signed a certification of appellant’s right to appeal, stating that this “is a plea-

bargained case and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2), (d). Nonetheless, appellant filed a pro se notice of appeal. By letter,

we notified appellant that unless she filed, before November 21, 2011, a

      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal, the appeal could be

dismissed. See Tex. R. App. P. 25.2(d), 44.3. Appellant filed a response in

which she requested that we dismiss the appeal. In accordance with the trial

court’s certification, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(a), (d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).

                                                  PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 2, 2012




                                        2